DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by APPLE INC: "Feature lead summary #4 for uplink power control for
	NR-NR DC’, 3GPP DRAFT; R1-1913573, 3RD GENERATION PARTNERSHIP
	PROJECT (3GPP), vol. RAN WG1, no. Reno, USA; 20191118 - 20191122 25
	November 2019 (2019-11-25), XP051830850.
Regarding claims 1, 9, 17, and 24, Apple teaches that a method performed by an apparatus of a wireless device (see section 2). Apple teaches that determining a deadline prior to an uplink transmission (see section 2.2 teaches time T0-T_offset) to one or more 
Regarding claims 2, 10, 18, and 25, Apple teaches that transmitting the uplink transmission to the one or more serving cells in the SCG using an unadjusted transmit power in response to determining to not perform the semi-static uplink transmission to the serving cell in the MCG (section 2.2 teaches pwr SCG <= Ptotal). 
Regarding claims 3, 11, 19, and 26, Apple teaches that transmitting the uplink transmission to the one or more serving cells in the SCG using the adjusted transmit power (section 2.2 teaches UE limits it’s transmit power in SCG1 (pwr_SCG1 such that pwr sCG <=min (Pscg, Ptotal-MCG tx power)). 
claims 4, 12, 20, and 27, Apple teaches that determining the deadline prior to the uplink transmission to the one or more serving cells in the SCG is performed in response to receiving a DCI format for the one or more serving cells in the SCG scheduling the uplink transmission to the one or more serving cells in the SCG and based on a scheduled start of the uplink transmission to the one or more serving cells in the SCG minus an offset period (section 2.2 teaches UE dose not expect to be scheduled by PDCCH(s) received on MCG after T0-T_offset). 
Regarding claims 5 and 13, Apple teaches that determining the offset period (section 2.2 teaches Alt 1 and Alt 2 for T_offset). 
Regarding claims 6 and 14, Apple teaches that the offset period is determined based on one or more capabilities of the wireless device (section 2.2 teaches normal design option that an offset can be based on the UE capability). 
Regarding claims 7, 15, 22, and 29, Apple teaches that determining whether the wireless device is permitted to skip the semi-static uplink transmission to the serving cell in the MCG according to a wireless device parameter received from a base station (section 2.2 teaches otherwise pwr_SCG_<= Ptotal).  
Regarding claims 8, 18, 23, and 30, Apple teaches that adjusting the transmit power of the uplink transmission to the one or more serving cells in the SCG comprises reducing the transmit power of the uplink transmission to the one or more serving cells in the SCG such that a combined transmit power of the semi-static uplink transmission to the serving cell in the MCG and the uplink transmission to the one or more serving cells in the SCG is less than or equal to a maximum permitted transmit power of the wireless SCG, P total – MCG tx power). 
Regarding claim 21, Apple teaches all the limitation as discussed in claims 5 and 6.
Regarding claim 28, Apple teaches all the limitation as discussed in claims 5 and 6.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ROSA et al. (US 2017/0150452) discloses Method and Apparatus.
OUCHI et al. (US 2017/0202025) discloses Terminal Device, Base Station Apparatus, and Method.
 
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
August 14, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649